Upon consideration of the application filed by Defendant on the 13th of April 2016 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Cumberland County:
"Denied by order of the Court in conference, this the 13th of April 2016."
Upon consideration of the petition filed by Defendant on the 13th of April 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Cumberland County:
"Dismissed by order of the Court in conference, this the 13th of April 2016."